COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Ex parte Luis Gilbert Abrego

Appellate case number:     01-18-00263-CR & 01-18-00371-CR

Trial court case number: 1582429 & 1578737

Trial court:               262nd District Court of Harris County

        On May 24, 2018, this court issued an order in appellate case number 01-18-00263-CR,
requiring the court reporter to file the record. That order is now withdrawn.
        Appellant, Luis Gilbert Abrego, has filed notices of appeal of the trial court’s denial of his
applications for a writ of habeas corpus in these two causes. See TEX. CODE CRIM. PROC. ANN.
art. 11.072 (West Supp. 2017). The filed clerk’s records do not include a copy of the trial court’s
certification of appellant’s right of appeal. See TEX. R. APP. P. 25.2(a)(2), 34.5(a)(12), 37.1.
This Court must dismiss the appeal “if a certification that shows the defendant has a right of
appeal has not been made part of the record under these rules.” Id. 25.2(d); see Ex parte Tarango,
116 S.W.3d 201, 203 (Tex. App.—El Paso 2003, no pet.).
        We abate the appeals and remand the cases to the trial court for further proceedings. We
direct the trial court to prepare and execute certifications of appellant’s right of appeal that
indicate whether appellant has the right of appeal in each of these two cases. See TEX. R. APP.
P. 25.2(a)(2), (d), 34.5(c)(2), 37.1. The trial court clerk is directed to file supplemental clerk’s
records in each cause containing the certification of appellant’s right of appeal no later than
30 days from the date of this order. See id. 34.5(c) (2).
        The court reporter has also informed this Court that appellant has not made financial
arrangements for the filing of the reporter’s records in these two appeals. We direct the trial court
to make appropriate findings whether appellant is presently indigent and entitled, at no cost, to
reporter’s records in these two appeals. The trial court shall cause a supplemental clerk’s record
containing its findings and recommendations to be filed in this Court within 30 days of the date
of this order.

       The appeals are abated, treated as closed cases, and removed from this Court’s active
docket. The appeals will be reinstated on this Court’s active docket when the supplemental clerk’s
records have been filed.
       It is so ORDERED.


Judge’s signature: /s/ Jennifer Caughey
                    Acting individually    Acting for the Court


Date: June 5, 2018